Citation Nr: 1439206	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-41 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for degenerative changes of the thoracic and lumbar spines.

3.  Entitlement to service connection for a bilateral hip disability, to include sacroiliac joint disease.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right arm disability.

6.  Entitlement to service connection for a left rib disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1978.

These matters come to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision, the RO found that new and material evidence had not been submitted to reopen previously denied claims for service connection for an acquired psychiatric disability to include PTSD, a right shoulder disability, a disability of the thoracic and lumbosacral spine, and a bilateral hip disability.  The RO also denied service connection for sacroiliac joint disease, a neck disability, a right arm disability, a disability manifest by lower abdomen pain, a left rib disability, and residuals of a head injury.  In February 2013, the Board reopened the previously denied claims for service connection for an acquired psychiatric disability to include PTSD, a right shoulder disability, a disability of the thoracic and lumbosacral spine, and a bilateral hip disability.  The Board then remanded all of the claims on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  After the claims returned, in a January 2014 decision, the Board denied the claims for service connection for an acquired psychiatric disability to include PTSD, a disability manifest by lower abdomen pain, and residuals of a head injury.  The remaining issues were again remanded to the AOJ and have now returned for final adjudication.

In November 2012, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

The Board further notes that previously, entitlement to service connection for a bilateral hip disability and entitlement to service connection for sacroiliac joint disease were adjudicated as two separate issues.  However, as sacroiliac joint disease affects the hips, the Board has combined the two issues for the sake of judicial economy.


FINDINGS OF FACT

1.  The most probative evidence of record does not support a finding that the Veteran has a right shoulder disability that is related to active military service or events therein.

2.  The most probative evidence of record does not support a finding that the Veteran has degenerative changes of the thoracic and lumbar spines that are related to active military service or events therein.

3.  The most probative evidence of record does not support a finding that the Veteran has a bilateral hip disability, to include sacroiliac joint disease, that is related to active military service or events therein.

4.  The most probative evidence of record does not support a finding that the Veteran has a neck disability that is related to active military service or events therein.

5.  The most probative evidence of record does not support a finding that the Veteran has a right arm disability that is related to active military service or events therein.

6.  The most probative evidence of record does not support a finding that the Veteran has a left rib disability that is related to active military service or events therein.


CONCLUSIONS OF LAW

1.  The Veteran's claimed right shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

2.  The Veteran's claimed degenerative changes of the thoracic and lumbar spines were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

3.  The Veteran's claimed bilateral hip disability, to include sacroiliac joint disease, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

4.  The Veteran's claimed neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

5.  The Veteran's claimed right arm disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).

6.  The Veteran's claimed left rib disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in August 2009 and November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned.  These letters were provided to the Veteran prior to the initial adjudication of the claims.  The duty to notify has been satisfied.

The Veteran's service treatment records are associated with the claims folder.  The Board also notes that the Veteran has asserted that he was not given a physical examination upon his separation from active duty.  In support of this contention, he submitted a copy of a polygraph examination report suggesting that he was being truthful when responding that he had not been given a separation examination when he left active duty and that someone may have falsified his service records.  While the Veteran may not recall being given a separation examination and believes that he did not receive one, the record clearly demonstrates that he was provided one in July 1978.  This record is signed by the Veteran and dated.  Although the Board has considered the 2013 polygraph report from a private examiner, this report comes about 35 years after the Veteran's service separation; under the circumstances, it is outweighed by the contrary evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995) (statements made by a claimant made "contemporaneously" (during or shortly after service) may be more probative that statements made many years later).  Accordingly, with respect to his assertions that he was not afforded a separation examination, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was most recently provided a VA compensation and pension examination in March 2014.  The examiner considered the Veteran's claims, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  He specifically commented on the Veteran's self-reported reported in-service injuries, and then offered a negative nexus opinion.  As the given opinions were based on review of the claims file, including the Veteran's statements and supporting evidence, and provided rationale for the opinion provided, the Board concludes that the opinions provided are adequate for adjudication purposes.  The report of the examination suggests that all necessary observations were made.  Based on the foregoing, the Board finds the March 2014 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims decided herein.

Based on the aforementioned VA examination, and recently obtained Social Security records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Claims for Service Connection

      A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, as reviewed below, the record does not reflect that the Veteran had arthritis manifest to a compensable degree within one year of discharge from active duty; hence, this presumption does not apply.

      B.  Factual Background

The Veteran has a long history of treatment for multiple ailments.  Additionally, in various statements, the Veteran has expressed frustration at getting different diagnoses from different treatment providers.

The Veteran's February 1977 service entrance physical examination report reflects that his head, chest, abdomen, upper extremities, lower extremities, and spine were normal.  The Veteran marked on a February 1977 Report of Medical History (RMH) that he had previously had a broken bone.  The RMH specified that he had fractured his right arm at the age of 6.  The July 1978 separation examination report also reflects that his head, chest, abdomen, upper extremities, lower extremities, and spine were normal.

A January 1983 VA treatment record reflects that an X-ray of the lumbar spine showed a grade 2 spondylolisthesis.

In December 1985, the Veteran was seen at a VA clinic for low back pain.  The examiner opined that the Veteran's symptoms seemed very exaggerated considering the minimal or normal findings.

A March 1988 VA X-ray of the right shoulder showed no evidence of a gross fracture or dislocation.  It was noted that the Veteran had pulled his shoulder out of the socket.  The treatment record contains the Veteran's report that he was trying to fix a flat tire on his car when the jack fell.  The note contains the Veteran's comments that he tried to hold the car up until his right shoulder became painful.  The Veteran subsequently was treated for a right shoulder rotation cuff tear.  A May 1988 VA record contains the Veteran's report of right shoulder pain after pushing a car up a hill the day before.  The examiner wrote that the Veteran had right shoulder strain.

A November 1988 VA treatment record reflects that the Veteran had fallen through the floor of a barn and struck his left ribs on a rafter.  An X-ray revealed a deformity of the posterior left fourth rib.  The examiner opined that the rib deformity was probably congenital.  No fracture or destructive process was seen.

In November 1992, the Veteran was treated at a VA medical center for lower back strain.

A November 1997 MRI of the lumbar spine taken at a private facility showed chronic degenerative changes at L5-S1 with a grade 1 spondylolisthesis; mild degenerative changes were also noted at T12-L1.  

A VA X-ray taken in September 2001 revealed a deformity of the left rib.  The interpreter felt that there was no new trauma.

A VA treatment record from March 2004 contains the Veteran's report that he hurt his cervical spine years previously by falling off a tractor.  An X-ray of the cervical spine revealed a mild narrowing of the disc space at C5-6.

An April 2004 X-ray taken at a VA facility revealed post-surgical changes at the lumbosacral area with placement of metallic hardware.  The sacroiliac joints were deemed to be unremarkable.  An X-ray of the right hip was essentially normal.  The left hip had a minimal spur at the outer margin of the acetabulum ; the soft tissue and the joint itself appeared unremarkable.

An X-ray of the right shoulder taken at a VA facility in June 2004 revealed a slight separation of the acromioclavicular joint with no fracture or dislocation.

A July 2004 VA treatment record indicates that the Veteran had carried a diagnosis of ankylosing spondylitis on and off by several different physicians and care providers since 1996.  The note reflects that the Veteran had HLA-B27 typing that was positive, but X-rays did not suggest ankylosing spondylitis.  The examiner remarked that the Veteran's history of ankylosing spondylitis was questionable.  

A follow-up rheumatology record from July 2004 contains the Veteran's remarks that he was told as long as 30 years ago that he might have ankylosing spondylitis.  The examiner noted that the Veteran had a history of very physical jobs, as he worked for three years as a jockey and eight years as a heavy equipment mechanic.  The examiner noted the Veteran's complaints of right arm pain, neck pain, hip pain, and rib pain.  The examiner felt it was unlikely that the Veteran had ankylosing spondylitis.  A VA rheumatologist noted in September 2004 that the Veteran's back is supple, and a normal curve of the back occurred on bending over and touching his toes to the floor.  The examiner also noted that the Veteran's intervertebral lumbar and thoracic vertebrae expanded on movement, and those were findings that are not found in patients with ankylosing spondylitis.  The rheumatologist removed ankylosing spondylitis from the Veteran's problem list, as the rheumatologist said that the Veteran did not have ankylosing spondylitis.

A private treatment record from August 2004 reflects that the Veteran had a back fusion approximately seven years previously.  After performing an examination, the treatment provider gave diagnoses of previous lumbar fusion L5-S1 with evidence of successful arthrodesis, and sacroiliac joint arthropathy.

A VA MRI of the right shoulder taken in June 2005 revealed subacromial bursitis and osteoarthritis of the acromioclavicular joint and rotator cuff tendinopathy.  The examiner opined that there was also a probable partial-thickness tear of the supraspinatus tendon.  An MRI of the pelvis indicated that the Veteran was status post L5 laminectomy with grade 1 spondylolisthesis.  It was noted that the sacroiliac joints were wide open with anterior minor spur formations without sign of acute disease.

An MRI of the Veteran's upper extremities taken in July 2005 at a VA facility revealed slightly increased fluid in the right elbow.  An MRI of the cervical spine was unremarkable.

In December 2005, the Veteran had an X-ray of his right shoulder taken at a VA facility.  Minimal degenerative changes of the right acromioclavicular joint were shown.

The Veteran had an X-ray of his ribs taken at a VA facility in March 2006.  The examiner noted a deformity of the anterior left fourth rib.  The examiner opined that the deformity was either congenital or posttraumatic.

An MRI of the right shoulder taken in January 2008 revealed a rotator cuff tear, a type I acromion, and early degenerative hypertrophic changes.  An X-ray taken in February 2008 showed there is mild widening of the right acromioclavicular joint.

A VA orthopedic consult record from March 2008 reflects that the Veteran had a history of bilateral shoulder pain and multiple somatic complaints.

In July 2009, a private examiner treated the Veteran for right shoulder high grade rotator cuff tear with arthrosis.  He subsequently underwent right shoulder arthroscopy.

A VA X-ray taken in April 2010 revealed degenerative changes of the spine.  A shoulder X-ray taken in May 2010 showed a 1 centimeter widening of the acromioclavicular joint and mild degenerative changes.  Another X-ray taken in June 2010 revealed bony ridge and posttraumatic change at the anterior left fourth rib.  The Veteran underwent a right rotator cuff repair in July 2010.

A VA CT lumbar spine scan report from July 2010 contains the Veteran's report that private doctors had given him a diagnosis of ankylosing spondylitis.  The Veteran further stated that he had been told that he had a hole in his sacroiliac joint that was considered to be congenital.  The examiner remarked that the Veteran had persisting spondylolisthesis of L5 over S1 vertebra which was stable, and disc degeneration at the L4-5 level with no spinal stenosis.

A CT of the right elbow taken in March 2011 revealed findings described as consistent with osteoarthritis of the elbow.

The Board notes that in a November 2012 statement, J.P.B., the Veteran's step-mother, remarked that in 1979, the Veteran applied for a job and failed the physical examination because of genetic back problems.  She also said that when the Veteran returned from active duty, his shoulder was in a sling.  She did not specify which shoulder was in the sling.

In various written statements and during his November 2012 Board hearing, the Veteran asserted that while he was on active duty, a superior hit his bilateral elbows with a night stick.  He stated that he was put on two running programs that aggravated his back.  He said that once during exercise he was kicked in the head, and a superior stood on his head with both feet.  He also related that he was kicked in the back off a cliff and landed on a tree, injuring his back, right arm, and ribs.

On VA compensation and pension examination in April 2013, the examiner recorded the Veteran's report of being pushed off of a cliff while on active duty.  He reviewed the service treatment records and said that he found no evidence of treatment for either a neck, shoulder, back, sacroiliac, or hip disorder.  He further indicated that he did not find a pre-existing or congenital back or sacroiliac disability.  After performing an examination, the examiner remarked that the Veteran did not have a hip problem.  He gave diagnoses of degenerative joint disease of the neck, stable mild symmetrical degenerative change at the sacroiliac joints anteriorly, evidence of prior surgery at L5-S1 but with persisting spondylolisthesis of L5 over S1 vertebra which is stable, and progressive degenerative sclerotic endplate changes and disc degeneration at L4-L5 level, and left rib cage sprain.  The examiner opined that the Veteran's current neck, back, sacroiliac joint disease, right shoulder, and left rib sprain were less likely as not related to military, genetic, congenital or pre-existing conditions.

The Veteran has submitted the results of a June 2013 polygraph test.  The test report indicates that the Veteran was truthful when he asserted that he was told while he was on active duty that he had a broken back; that he was beaten and kicked off of a cliff while he was on active duty; that he had neck, back, shoulder, and sacroiliac injuries while on active duty; and that forged entries were made in his service treatment records.

On VA compensation and pension examination in March 2014, the examiner specified that he had reviewed the Veteran's electronic claims file.  He recorded the Veteran's report of being kicked off of a 180-foot cliff while on active duty and injuring his back, neck, left ribs, right shoulder, and right elbow.  The Veteran's remarks concerning being assaulted while on active duty were recorded.  He further noted the Veteran's report of having his service treatment records falsified.  The examiner further noted that pre-op X-rays over the years had revealed a widened appearing fourth anterior rib that some previous treatment providers thought could be congenital.

After performing an examination, diagnoses of lumbar spine degenerative disc disease with spondylolisthesis status post surgical decompression and fusion, bilateral mild sacroiliac joint degenerative changes, mild degenerative changes of hips, mild degenerative changes of the sacroiliac joints, cervical strain with disc space narrowing, right elbow mild degenerative joint disease, right shoulder rotator cuff tear and impingement syndrome, right scapulothoracic strain with snapping scapula syndrome, and a widening of the anterior fourth rib were given.

After reviewing the electronic records, Veteran's claims, and examination results, the examiner opined that there was not a pre-existing spinal, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, or rib condition.  He further opined that there was not a pre-existing genetic condition.  The examiner found no evidence of aggravation (as defined for VA purposes) of a clear and unmistakable pre-existing spinal, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, rib or genetic condition.  Based on the data available, the examiner concluded that the Veteran's current low back, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, and rib condition were not directly related to military service.

      C.  Analysis

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

As reviewed above, the Veteran's February 1977 service entrance physical examination report reflects that his head, chest, abdomen, upper extremities, lower extremities, and spine were normal.  Although there is some evidence which suggests that has the Veteran has congenital conditions which pre-dated his service (see November 1988 X-ray report which indicates that the Veteran's left rib condition was "probably congenital" and November 2012 statement from J.P.B. which indicates that the Veteran had genetic back problems); there is also conflicting evidence which indicates that the Veteran had no pre-existing genetic, congenital, or other disorders upon entering active service (see March 2014 VA examination report).

The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  As the evidence shows debate regarding the existence of a pre-existing genetic, congenital, or other disorder, the clear and unmistakable standard has not been met.  As such, the Veteran is presumed to have been sound upon entering active duty.  

Further, as shown by the March 2014 VA examination report, the evidence shows that the Veteran has a current diagnosis of current low back, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, and rib disorders.  The question is whether such current low back, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, and rib disorders were caused by the Veteran's active duty.  The preponderance of the evidence indicates that they were not.

It is clear that the Veteran earnestly and sincerely believes that his current low back, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, and rib disorders are the result of events he claims happened during his time on active duty, to include being pushed off a 180-foot cliff, being beaten with a night stick, and having his head stood on by a fellow serviceman.  The Board does not doubt in any way the sincerity of the Veteran's belief.  Further, the Veteran is competent to report on the onset of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this instance, the Board finds that the opinion of the March 2014 VA examiner outweighs the opinion of the Veteran regarding any connection between the currently diagnosed low back, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, and rib disorders and the Veteran's service.  The opinion given by the March 2014 VA examiner is probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The examiner considered the Veteran's own assertions regarding the etiology of his conditions; he specifically included the Veteran's assertions within his examination report.  Additionally, the VA examiner was an objective professional who had the medical training and experience necessary to offer an etiology opinion based on medical knowledge.  Accordingly, this opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In fact, while other medical providers have recorded the Veteran's self-reported history, to date no medical professional has attributed the Veteran's currently diagnosed low back, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, and rib disorders to his active military service.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the most probative evidence of record weighs against establishing a medical nexus between military service and the Veteran's low back, hip, sacroiliac, cervical spine, elbow, shoulder/scapula, and rib disorders.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for degenerative changes of the thoracic and lumbar spines is denied.

Entitlement to service connection for a bilateral hip disability, to include sacroiliac joint disease, is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a left rib disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


